Citation Nr: 1727078	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for oral pain resulting from VA dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in June 2015 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran underwent a tooth extraction in November 2009 and underwent a subsequent alveoplasty of the maxilla in the left first and second molar area.  

2.  Informed consent was obtained prior to both procedures.  

3.  While he had continued pain in the same area of the maxilla, the record shows that this was considered to be associated with teeth numbered 12, 13, and 15, where additional disabilities were found.  

4.  The Veteran does not have additional disability of his maxilla resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation for oral pain resulting from dental treatment, as a result of VA treatment in 2009 and 2010, under 38 U.S.C.A. § 1151 (West 2014) is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in February 2016.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran contends that compensation benefits are warranted under the provisions of 38 U.S.C.A. § 1151 for the residuals of dental treatment that he received in November 2009.  During the Board hearing in March 2015, he stated that at that time he had a dental procedure to treat pain involving tooth numbered 14.  Following this procedure he continued to have pain in that area and he returned to the dentist several times, finally having an additional procedure performed that injured a nerve and broke additional pieces of bone.  He testified that a bone was broken where the tooth was pulled and that pain has been present since that time.  Additional dental treatment had been unable to correct the problem, with additional infection occurring in an adjacent tooth and root canals being necessitated.  

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The VA's General Counsel has held that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5.  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA outpatient treatment records include dental treatment that the Veteran received during 2009.  It is noted that the Veteran is eligible for VA dental treatment by virtue of a 100 percent disability rating for posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 17.161(h).  In November 2009, he was urgently seen for pain of tooth numbered 14 when it was determined that there was a moderate to large carious lesion.  Caries involved the pulp with irreversible pulpitis.  Removal of tooth numbered 14 was discussed.  The Veteran consented to this procedure.  The Veteran underwent a simple removal with elevator and forceps.  There was a large buccal bony plate removed along with the tooth.  It was noted that the Veteran could need a future alveoloplasty with an oral surgeon if the area did not heal well.  Two days later the area stilled looked "quite angry.  

Several weeks following the tooth extraction, the Veteran was seen to schedule the addition of tooth numbered 14 to his existing maxillary provisional partial denture.  He had had symptoms on the upper left following the extraction that were improving.  It was explained that he perhaps had had some nerve damage from the anesthesia for the extraction.  An impression was made to repair his maxillary partial.  This was delivered several days later when the Veteran continued to complain of pain in the area of tooth numbered 14.  He stated that he "feels" like a tooth ache, but then circumscribed a wide area with his finger that radiated pain from the midline at the top of the head to under his mandible on the left side as being the area of discomfort.  An appointment with an oral surgeon was made, but prior to this appointment, in early December, the Veteran was seen with continued complaints of pain that was described as "needle like."  Examination revealed normal healing with the gingiva being more palpation-sensitive than more mature tissue.  No other positive findings were identified.  

VA outpatient treatment records show that the Veteran was seen by an oral surgeon who noted that the Veteran continued to have pain in the area of tooth numbered 14.  Treatment was discussed, and consent obtained, for an alveoplasty of the maxilla in the left first and second molar area.  The bone was trimmed and the area sutured.  

In July 2010 the Veteran was seen to reline his prosthesis at which time he stated that he continued to have pain in the upper left area.  Examination found the area around the extraction site of tooth numbered 14 to be "looking good," but a parulus buccal of tooth numbered 12 was noted.  An abscess of this tooth was likely the cause of the pain.  Treatment of this tooth, as well as treatment involving tooth numbered 13 was performed.  In December 2010 he was seen with a chief complaint of pain in the areas of teeth numbered 5 and 15.  He stated that the pain was radiating to his left and right maxilla.  Intra-oral examination showed teeth numbered 5 and 13 were percussion positive and the crown of tooth numbered 4 was intact.  The area of tooth numbered 15 was normal to palpation without ulcerations, lesions, or discharge.  It was asymptomatic to touch.  The mandible was within normal limits.  A Panorex study showed lobular radiolucencies in the posterior left maxillary arch in the area of tooth numbered 15.  The assessments were caries, percussion positive teeth numbered 5 and 13, and abnormal Panorex in the area of tooth numbered 15.  

An August 2010 opinion was received from the VA Chief of Dental Service who, after review of the Veteran's treatment records, opined that VA had exercised what would be expected by any reasonable health care provider, "or in this case a team of providers to include general dentists, and oral surgery and endodontic specialists."  The Veteran was seen by five providers from November 2009 to July 2010 who worked several issues as a team.  Consent was obtained where appropriate and the VA providers systematically addressed the clinical presentation so that resolution of the issues was considered as clinically acceptable and appropriate.  

An examination was conducted by VA in February 2016.  At that time, the diagnoses were irreversible pulpitis and acute apical periodontitis.  The examiner reported the Veteran's medical history as having presented for a claimed disability accounting for pain, numbness and inability to fully open mouth as a result of VA treatment initiated in 2009.  Pain had originated from the left maxillary first and second molar teeth, which were extracted.  The Veteran reported tooth pain that continued after the teeth were extracted.  He reported a large piece of bone had come out with one tooth upon extraction.  He was told by a general dentist that the extraction had probably caused some nerve damage.  He later received root canal therapy for maxillary left first and second premolar teeth in 2014 that was reportedly unsuccessful as the pain  did not go away and remained since retreatment.  After examination and review of the record that included review of the December 2010 panographic and a current imaging study showing that the bilateral angles of the mandible were slightly irregular consistent with normal changes of aging; root canals of teeth numbered 5, 12, and 13; and a one centimeter radiolucency in the periradicular region of tooth numbered 13; and generalized horizontal bone loss.  It was noted that no periapical radiolucency had been noted for either teeth numbered 12 or 13 in December 2010 studies.  Due to the complexity of the reported pain and dental treatment history, a decision was made to seek both expert consult from the staff of the Oral and Maxillofacial Surgeon and staff of the Endodontists.  These examinations were conducted in February and March 2016.  Upon review of these specialist findings, it was noted that the Veteran continued to have the presence of chronic pain despite extraction of teeth numbered 14 and 15 and root canal treatment or retreatment of teeth numbered 12 and 13.  It was noted that it is routine to have the buccal plate of bone to fracture off with extraction of a maxillary molar tooth.  It was unlikely that this is the cause of the chronic pain or chronic nerve damage from the extraction as anatomy after the extraction appeared to be normal.  It was the opinion of the specialist that the pain appeared to be originating from tooth numbered 13, which had a large periapical radiolucency that was not present in 2010, as noted.  Endodontic evaluation including periapical radiolucency for tooth numbered 13 might be indicative of a possible 3rd canal present or a vertical root fracture.  Since the Veteran had had re-treatment of teeth numbered 12 and 13, the treatment options would include apicoectomy and biopsy or extraction and biopsy.  It was thought that the Veteran might have an orofacial pain issue; however, it would be recommended to treat the pathology present for tooth numbered 13 first.  Since the Veteran was symptomatic with percussion for tooth numbered 12, he could decide to have an apicoectomy on that tooth at the time of an apicoectomy for tooth numbered 13.  If a vertical root fracture were seen during surgery, on tooth numbered 13, extraction would likely be recommended at that point for that tooth.  Prior treatment associated with the maxillary left posterior quadrant appeared to be clinically acceptable from examination and radiographic interpretation.  VA re-treated the prior endodontic therapy that was in the best interest for the Veteran's potential treatment success.  His current chronic pain was more likely than not associated with the radiolucency associated with tooth numbered 13 and appeared to require follow-up by a general dentist or endodontist.  The diagnosis was associated with acute apical periodontitis, vertical root fracture, or orofacial pain, not a direct result of prior provided treatment.  

The record shows that the Veteran underwent a tooth extraction in November 2009 and underwent an alveoplasty of the maxilla in the left first and second molar area.  Informed consent was obtained prior to both procedures.  While he had continued pain in the same area of the maxilla, the record shows that this was considered to be associated with teeth numbered 12, 13, and 15, where additional disabilities were found.  The competent authorities who have rendered opinions regarding the competence of the treatment rendered have stated that any current pain was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  Rather, the most pertinent opinion rendered is that the treatment associated with the maxillary left posterior quadrant appeared to be clinically acceptable from the interpretation of the radiographic evidence and examination of the Veteran.  The most recent opinion also included a conclusion that the Veteran's current pain was associated with disability of the tooth adjacent to the tooth that was extracted in November 2009, which was not present at the time of the extraction.  As such, the record does not demonstrate that the Veteran has additional disability as a result of the tooth extraction.  Absent such a demonstration of disability, there is no basis for an award of compensation under the provisions of 38 U.S.C.A. § 1151.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for oral pain resulting from VA dental treatment is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


